 CUMMRR-GRAHAM COMPANY175allegation that the Congress of Industrial Organizations, with whichthe charging Union was affiliated, was not in compliance with thefiling requirement of Section 9 (h) of the Act at the time of the issu-ance of the complaint.In accordance with the rulings of law contained inN. L. R. B. v.Highland Park Manufacturing Company, 71 S.Ct.758,andN. L. R. B. v. J. I. Case Company,189 F. 2d 599 (C. A. 8), and uponthe basis of our administrative determination of the fact that theCongress of Industrial Organizations, with which the charging Unionwas affiliated, was not in compliance with the filing requirements ofSection 9 (f), (g), and (h) of the Act when the complaint was issuedin this proceeding, we shall grant the Respondent's motion to dismiss.OrderIT IS HEREBY ORDERED that the complaint herein be, and it herebyis, dismissed.CUMMER-GRAHAMCOMPANYandINTERNATIONALWOODWORKERSOFAMERICA, CIO.CasesNos. 16-C-1540 and 16-C-1541. July13, 1951Order Vacating Decision and Dismissing ComplaintOn June 30, 1950, the Board issued a Decision and Order in theabove-entitled proceeding.'Thereafter, on May 14, 1951, the UnitedStates Supreme Court, inN. L. R. B. v. Highland Park Manufactur-ing Company,determined that the term "national or internationallabor organization" as used in Section 9 (h) of the Act encompassesparent federations.Accordingly, the Board, on June 12, 1951, issueda notice to show cause why its Decision and Order herein should notbe vacated, and the complaint dismissed, because the Congress of In-dustrial Organizations had not meL the filing requirements of Section9 (h) of the Act at the time the complaint issued.On July 2, 1951, the International Woodworkers of America, CIO,filed a response to the notice to show cause.The Board has consid-ered this response, and finds that sufficient cause has not been shownwhy the Decision and Order should not be vacated and the complaint,issued on November 2, 1948, dismissed.Accordingly,IT IS HEREBY ORDERED that the aforesaid Decision and Order be,and it hereby is, vacated and set aside; and90 NLRB 722.95)NLRB No 32. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be, and it herebyis, dis-missed, on the ground that the charging labor organization, Interna-tionalWoodworkers of America, CIO, was not in compliance withSection 9 (h) of the Act at the time the complaintissued.ENGINEERS LIMITEDPIPELINE COMPANYandWILLIAM G. O'TOOLEUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMB-ING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL UNION No. 598, AFL and WILLIAM G. O'ToOLE.Cases Nos.19-CA-347 and 19-CB-1'7. July 1'7, 1951Decision and OrderOn March 21,1951, Trial Examiner Irving Rogosin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andLake certain affirmative action, as set forth in the copy of the Inter-Inediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the Respondent Company andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Respondent Company, pursuant to leave ofthe Board, also filed a reply brief, and the Respondent Union filed a."Statement of Counsel for' Respondent Union." 1The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed.3 Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications and exceptionsnoted below.1As the record,exceptions,and briefs adequately present the issues and positions ofthe parties,the Company's request for oral argument is denied.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection-with this case to a-three-member panel[Members Houston,Murdock,and Styles].3Over the Respondents'objections,the Trial Examiner received in evidence, as anadmission binding on the Union only,a letter written by the Union's attorney to the fieldexaminer during the course of the latter's investigation of the case,narrating his versionof the events preceding the filing of the charges herein.The Trial Examiner,however,did not rely on this document in making his findings.In these circumstances, and inview of the fact that we, too, do not base our findings on this document,we consider Itunnecessary to determine the admissibility of the letter.For this reason, the TrialExaminer's fiction In receiving the letter in evidence is not prejudicial.95 NLRB No. 29.